FILED
                              NOT FOR PUBLICATION                           JAN 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 MARTHA ALVARADO; MARTHA                          No. 06-75546
 ANGELICA ALVARADO,
                                                  Agency Nos. A095-198-530
               Petitioners,                                   A095-448-771

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted January 11, 2010 **

Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Martha Alvarado (“Alvarado”) and her daughter Martha Angelica Alvarado,

natives and citizens of Mexico, petition for review of the Board of Immigration




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this is case suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JTK/Research
Appeals’ (“BIA”) order denying their motion to reopen. We dismiss the petition

for review.

       The evidence petitioners presented with their motion to reopen concerned

the same basic hardship grounds as Alvarado’s application for cancellation of

removal. See Fernandez v. Gonzales, 439 F.3d 592, 602-03 (9th Cir. 2006). We

therefore lack jurisdiction to review the BIA’s discretionary determination that the

evidence was insufficient to establish a prima facie case of hardship. See id. at

601.

       PETITION FOR REVIEW DISMISSED.




JTK/Research                              2                                    06-75546